Case 6:18-cr-00131-CEM-LRH Document 91 Filed 04/16/19 Page 1 of 6 PagelD 65@age 1 of 6

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA
ui Case Number: 6:18-cr-131-Orl-41LRH

DEEPAK DESHPANDE USM Number: 70487-018

 

Sean M. Wagner, CJA
1900 S. Harbor City Blvd. Ste 124
Melbourne, FL 32901-4902

JUDGMENT IN A CRIMINAL CASE

The defendant pleaded guilty to Counts Two and Three of the Indictment. The defendant is adjudicated guilty of these
offenses:

Date Offense Count
Title & Section Nature of Offense Concluded Number(s)
18 U.S.C. §§ 2251(a) and (e) Production of Child Pornography April 1, 2018 Two
18 U.S.C. § 2422(b) Enticement of a Minor to Engage in Sexual April 1, 2018 Three

Activity

The defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

Counts One and Four of the Indicment are dismissed on the motion of the United States.

IT IS ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change
in the defendant's economic circumstances.

 

 

UNITED STATES DISTRICT JUDG

April \¢ >, 2019

AO 245B (Rev. 11/16) Judgment in a Criminal Case
Case 6:18-cr-00131-CEM-LRH Document 91 Filed 04/16/19 Page 2 of 6 PagelD 65fase 2 of6

Deepak Deshpande
6:18-cr-131-Orl-41LRH

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of Life, this term consists of 360 months as to Count 2 and a term of life as to Count 3, all such terms to run
concurrently.

The Court recommends to the Bureau of Prisons that the defendant be incarcerated as close to the State of
California as possible to facilitate visitation with family members.

Neither the defendant nor anyone acting in concert with, or at the behest of, the defendant shall
have contact with the victim or her family, friends, or employers (past, present, or prospective)
by any means, including but not limited to, verbal, telephonic, or electronic means. It will be the
defendant’s duty and the duty of anyone acting at his behest and in concert with him to
affirmatively absent himself from her presence and from contact with her, her family, friends, or
employers (past, present, or prospective).

The defendant is remanded to the custody of the United States Marshal.

 

 

 

 

 

 

 

RETURN
| have executed this judgment as follows:
Defendant delivered on to
at _ with a certified copy of this judgment.
UNITED STATES MARSHAL
By:

 

Deputy U.S. Marshal

AO 245B (Rev. 11/16) Judgment in a Criminal Case
Case 6:18-cr-00131-CEM-LRH Document 91 Filed 04/16/19 Page 3 of 6 PagelD 65Fase3 rs

Deepak Deshpande
6:18-cr-131-Orl-41LRH

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of 5 years on each of Counts Two
and Three, a!l such terms to run concurrently.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

The mandatory drug testing requirements of the Violent Crime Control Act are waived. However, the Court orders
the defendant to submit to random drug testing not to exceed 104 tests per year.

4. You must cooperate in the collection of DNA as directed by the probation officer.

5. You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901,
et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency
in the location where you reside, work, are a student, or were convicted of a qualifying offense.

ON >

The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

The defendant shall also comply with the additional conditions as follows.

AO 245B (Rev. 11/16) Judgment in a Criminal Case
Case 6:18-cr-00131-CEM-LRH Document 91 Filed 04/16/19 Page 4 of 6 PagelD 65Sage 4 of 6

Deepak Deshpande
6:18-cr-131-Orl-41LRH

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by probation officers to keep informed, report to the court about, and bring about
improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72
hours of your release from imprisonment, unless the probation officer instructs you to report to a different probation
office or within a different time frame. After initially reporting to the probation office, the defendant will receive
instructions from the court or the probation officer about how and when the defendant must report to the probation
officer, and the defendant must report to the probation officer as instructed.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer
about how and when you must report to the probation officer, and you must report to the probation officer as
instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about

your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer

excuses you from doing so. If you do not have full-time employment you must try to find full-time employment,
unless the probation officer excuses you from doing so. If you plan to change where you work or anything about
your work (such as your position or your job responsibilities), you must notify the probation officer at least 10 days
before the change. If notifying the probation officer atleast 10 days in advance is not possible due to
unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change
or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
(i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation

officer may require you to notify the person about the risk and you must comply with that instruction. The probation
officer may contact the person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts. gov.

Defendant's Signature: Date:

 

AO 245B (Rev. 11/16) Judgment in a Criminal Case
Case 6:18-cr-00131-CEM-LRH Document 91 Filed 04/16/19 Page 5 of 6 PagelD 65#age 5 of 6

Deepak Deshpande
6:18-cr-131-Orl-441LRH

ADDITIONAL CONDITIONS OF SUPERVISED RELEASE

The defendant shall be prohibited from incurring new credit charges, opening additional lines of credit, or making
an obligation for any major purchases without approval of the probation officer. The defendant shall provide the
probation officer access to any requested financial information.

The defendant shall participate in a mental health program specializing in sex offender treatment and submit to
polygraph testing for treatment and monitoring purposes. The defendant shall follow the probation officer's
instructions regarding the implementation of this court directive. Further, the defendant shall contribute to the costs
of such treatment and/or polygraphs not to exceed an amount determined reasonable by the probation officer based
on ability to pay or availability of third party payment and in conformance with the Probation Office’s Sliding Scale
for Treatment Services.

The defendant shail register with the state sexual offender registration agency(s) in any state where he or she
resides, visits, is employed, carries on a vocation, or is a student, as directed by the probation officer. The probation
officer will provide state officials with all information required under Florida sexual predator and sexual offender
notification and registration statutes (F.S.943.0435) and/or the Sex Offender Registration and Notification Act (Title
| of the Adam Walsh Child Protection and Safety Act of 2006, Public Law 109-248), and may direct the defendant
to report to these agencies personally for required additional processing, such as photographing, fingerprinting, and
DNA collection.

The defendant shall have no direct contact with minors (under the age of 18) without the written approval of the
probation officer and shall refrain from entering into any area where children frequently congregate, including:
schools, daycare centers, theme parks, playgrounds, etc.

The defendant is prohibited from possessing, subscribing to, or viewing, any video, magazine, or literature depicting
children in the nude and/or in sexually explicit positions.

Without prior written approval of the probation officer, you are prohibited from either possessing or using a computer
(including a smart phone, a hand-held computer device, a gaming console, or an electronic device) capable of
connecting to an online service or an internet service provider. This prohibition includes a computer at a public
library, an internet cafe, your place of employment, or an educational facility. Also, you are prohibited from
possessing an electronic data storage medium (including a flash drive, a compact disk, and a floppy disk) or using
any data encryption technique or program. If approved to possess or use a device, you must permit routine
inspection of the device, including the hard drive and any other electronic data storage medium, to confirm
adherence to this condition. The United States Probation Office must conduct the inspection in a manner no more
intrusive than necessary to ensure compliance with this condition. If this condition might affect a third party, including
your employer, you must inform the third party of this restriction, including the computer inspection provision.

The defendant shall submit to a search of his or her person, residence, place of business, any storage units under
the defendant's control, computer, or vehicle, conducted by the United States Probation Officer at a reasonable
time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a
condition of release. Failure to submit to a search may be grounds for revocation. The defendant shall inform any
other residents that the premises may be subject to a search pursuant to this condition.

lf defendant is deported, he shall not re-enter the United States without the express permission of the appropriate
governmental authority.

The defendant shall cooperate in the collection of DNA, as directed by the probation officer.

AO 245B (Rev. 11/16) Judgment in a Criminal Case
Case 6:18-cr-00131-CEM-LRH Document 91 Filed 04/16/19 Page 6 of 6 PagelD 658age 6 of 6

Deepak Deshpande
6:18-cr-131-Orl-41LRH

CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedule of Payments.

Assessment JVTA Assessment’ Fine Restitution

$200.00

TOTALS Due Immediately

Not Ordered $0 $0

SCHEDULE OF PAYMENTS

Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment, payment of criminal monetary penalties shall be due during the period of imprisonment. All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program,
are made to the Clerk, U.S. District Court, unless otherwise directed by the court, the probation officer, or the United States
attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine

principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of
prosecution and court costs.

FORFEITURE

Defendant shall forfeit to the United States those assets previously identified in the Preliminary Order of Forfeiture, that are
subject to forfeiture.

The defendant shall pay interest on any fine or restitution of more than $2,500, unless the fine or restitution is paid in full
before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the
Schedule of Payments may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 

‘ Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
” Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.

AO 245B (Rev. 11/16) Judgment in a Criminal Case
